DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi WO 2015129546 in view of Barsoum US 20140162130.

Regarding claim 1, Shiraishi WO 2015129546 discloses an electronic component (4 in Fig. 7) having electromagnetic shielding (3 in Fig. 7), the electronic component (4) comprising:
(a)    a body part (top of 4) of the electronic component (4); and
(b)    a coating layer (layer of 3) that directly coats a surface of the body part (top of 4) through no other member and functions as the electromagnetic shielding (inherent property of the material),
the coating layer (layer of 3) comprising particles, powders or flakes (metal powders of 3 see [0043-0044] of one or more layers 31 and 32 in Fig. 6) 
particle powders or flakes of 31 and 32) have at least one of (1) a thickness of not more than 40 µm (which would be the case given that the layer 3 has a thickness of 10-30 µm), and (2) a maximum dimension in a two-dimensional sheet plane of the one or more layers of not more than 20 µm (see [0163] in provided translation; the thickness of 3 is 3 µm), and wherein the particles, powders or flakes of the coating layer (layer of 3) are oriented such that a two-dimensional sheet surface of the particles, powders or flakes (top two-dimensional sheet surface of 3 overlapping top surface of 4 in Fig. 7) is substantially parallel to an in-plane direction of the surface (top surface of 4) of the body part (top of 4) of the electronic component (4 as depicted in Fig. 7).
Shiraishi does not explicitly disclose that each of the plurality of layers having a crystal lattice which is represented by:
Mn+1Xn
wherein M is at least one metal of Group 3, 4, 5, 6, or 7;
X is a carbon atom, a nitrogen atom, or a combination thereof; and 
n is 1, 2, or 3, and 
in which each X is positioned within an octahedral array of M, and having at least one modifier or terminal T selected from the group consisting of a hydroxy group, a fluorine atom, an oxygen atom, and a hydrogen atom on at least one of two opposing surfaces of said each layer.
 However Barsoum disclose a coating layer comprises a layered material comprising a plurality of layers, each layer having a crystal lattice which is represented by:

wherein M is at least one metal of Group 3, 4, 5, 6, or 7;
X is a carbon atom, a nitrogen atom, or a combination thereof; and 
n is 1, 2, or 3, and 
in which each X is positioned within an octahedral array of M, and having at least one modifier or terminal T selected from the group consisting of a hydroxy group, a fluorine atom, an oxygen atom, and a hydrogen atom on at least one of two opposing surfaces of said each layer (see [0009], [0010], [0018-0023]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have each of the plurality of layers of Shiraishi having a crystal lattice which is represented by:
Mn+1Xn
wherein M is at least one metal of Group 3, 4, 5, 6, or 7;
X is a carbon atom, a nitrogen atom, or a combination thereof; and 
n is 1, 2, or 3, and 
in which each X is positioned within an octahedral array of M, and having at least one modifier or terminal T selected from the group consisting of a hydroxy group, a fluorine atom, an oxygen atom, and a hydrogen atom on at least one of two opposing surfaces of said each layer, as taught by Barsoum, in order to provide desired multiple layers of shielding. 


Regarding claim 10, Shiraishi in view of Barsoum discloses the electronic component according to claim 1, wherein a thickness of the coating layer is not less than 0.1 µm and not more than 200 µm (see [0163] of Shiraishi).

Regarding claim 11, Shiraishi in view of Barsoum discloses the electronic component according to claim 1, wherein a thickness of the coating layer is not less than 1 µm and not more than 40 µm (see [0163] of Shiraishi).

Regarding claim 13, Shiraishi in view of Barsoum discloses the electronic component according to claim 1, wherein the electronic component (4 of Shiraishi) is a surface-mounted component (4 as depicted in Fig. 7) or a lead component.

Regarding claim 14, Shiraishi in view of Barsoum discloses the electronic component according to claim 13, wherein the surface-mounted component is a chip component (4 as depicted in Fig. 7, see [0314] in provided translation of Shiraishi).

Regarding claim 15, Shiraishi in view of Barsoum discloses an electronic circuit board (5 see title and [0314] of Shiraishi) comprising the electronic component (4 of Shiraishi) according to claim 1.

Regarding claim 16, Shiraishi in view of Barsoum discloses the electronic component according to claim 1, wherein the coated surface of the body part of the 

Regarding claim 17, Shiraishi in view of Barsoum discloses the electronic component according to claim 1, wherein the coating layer further comprises a water-soluble and/or hydrophilic organic binder (see [0045], [0160-161] of Shiraihi discloses an acrylic resin as a binder).

Regarding claim 18, Shiraishi in view of Barsoum discloses the electronic component according to claim 17, wherein the water-soluble and/or hydrophilic organic binder is (meth) acrylic resin (see [0045], [0160-161] of Shiraihi discloses an acrylic resin as a binder).

Regarding claim 19, Shiraishi in view of Barsoum discloses the electronic component according to claim 1, wherein a content of the particles, powders or flakes in the coating layer is not less than 45% by mass and not more than 75% by mass (see [0158] of Shiraishi).
Shiraishi in view of Barsoum do not explicitly disclose that the content of the particles, powders or flakes in the coating layer is not less than 50% by mass and not more than 100% by mass.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the content of the particles, powders or flakes in the coating layer be not less than 50% by mass and not more than 100% by prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976).

Regarding claim 20, Shiraishi in view of Barsoum discloses the electronic component according to claim 1, wherein the coating layer consists essentially of the particles, powders or flakes (metal powders of 3 see [0043-0044] of one or more layers 31 and 32 in Fig. 6 of Shiraishi).

Response to Arguments
Applicant's arguments filed 06/26/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that Shiraishi and Barsoum fail to discloses the particles powders or flakes of the coating layer are oriented such that a two-dimensional sheet surface of the particles, powders or flakes is substantially parallel to an in plane direction of the surface of the body part of the electronic component.

The Examiner respectfully disagrees.
Firstly, it must be stated that the examiner is required to give the claims the broadest reasonable interpretation. Specifically, MPEP 2111 states:
During patent examination, the pending claims must be “given *>their< broadest
reasonable interpretation consistent with the specification.” > In re Hyatt, 211 F.3d
1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).< Applicant always has the
opportunity to amend the claims during prosecution, and broad interpretation by the

broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-
51 (CCPA 1969).
Drawings and pictures can anticipate claims if they clearly show the structure which is
claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the
picture must show all the claimed structural features and how they are put together.
Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is
immaterial. For instance, drawings in a design patent can anticipate or make obvious the
claimed invention as can drawings in utility patents. When the reference is a utility patent, it
does not matter that the feature shown is unintended or unexplained in the specification.
The drawings must be evaluated for what they reasonably disclose and suggest to one of
ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).
See MPEP § 2121.04 for more information on prior art drawings as "enabled
disclosures."

	This being said, Shiraishi Fig. 7 shows electromagnetic shielding layer 3 conforming to the shape of component 4. 
Shiraishi Fig. 7 also shows a portion electromagnetic shielding layer 3 parallel to the top surface of component 4. 
The layer 3 seen from a top view would show a two-dimensional sheet surface overlapping the top surface of component 4 which would also be seen as a two-dimensional top surface of component 4.
Given that the layer 3 is a layer of conductive particles powders, the two-dimensional sheet surface of 3 is a two-dimensional sheet surface of the particles, 
Therefore Shiraishi discloses particles powders or flakes of the coating layer are oriented such that a two-dimensional sheet surface of the particles, powders or flakes is substantially parallel to an in plane direction of the surface of the body part of the electronic component.
Claims 1, 10-11 and 13-20 stand rejected over Shiraishi in view of Barsoum.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/           Examiner, Art Unit 2841                                                                                                                                                                                             

/JAMES WU/Primary Examiner, Art Unit 2841